Title: French Loan Certificate, [15 May 1781]
From: Franklin, Benjamin
To: 

 

[May 15, 1781]
N° 11 Pour 750,000 livres
Nous Benjamin Franklin Ministre Plenipotentiare des ETATSUNIS de l’Amerique Septentrionale, en vertu du pouvoir dont nous sommes revetus par le CONGRES desdits Etats, promettons en son nom et solidarement pour lesdits Treize ETATS-UNIS, faire payer & rembourser au Tresor royal de sa Majesté très chretienne le premier Janvier mil sept cent quatre-vingt huit, au domicile de M. Grand, Banquier a Paris, la somme de Sept cent cinquante mille livres, argent de France, avec les interets a raison de cinq pour cent, l’an, valeur reçu comptant, a Paris ce 15 Mai— 1781—
BF.


La presente ne devant servir que d’une seule & même piece, avec l’ampliation que nous en avons delivrée aujourd’hui.
B Franklin

